DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that the step of “transmitting a software instruction to program the flight reservation server to execute an airline reservation modification trigger application programming interface (APD) call to send modified airline” integrates the abstract idea into a practical application. The Examiner disagrees. The transmitting limitation merely provides instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); While Applicant references Examples 42 and 46 and attempts to draw similarities between the examples and the instant application, the Examiner asserts that the fact patterns are divergent. For instance, in example in 42, the additional elements recite a directed to said abstract idea. 
Regarding WURC arguments, the Examiner did not categorize the additional elements in any area that would require a 2B analysis. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, adding, associating, comprising, applying, causing, storing, updating, determining, transmitting and instructing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, applying, associating, comprising, applying, causing, storing, updating, transmitting and instructing under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “processor, server, flight booking database, POS device, software instruction, API, payment card and financial institution”, nothing in the claim element precludes the step from practically being performed in the mind. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, processor, server, flight booking database, POS device, software instruction, API, payment card and financial institution. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (processor, server, flight booking database, POS device, software instruction, API, memory)
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, -(payment card and financial institution)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial 
Dependent claims 4, 7, 14 and 17 describes credit/debit card, SMS message, mobile device, but these elements do not remedy the deficiencies. The remaining dependent claims do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628